                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION

    BRENDA DAVIS, et al.,                         )
                                                  )
                                  Plaintiffs,     )
                                                  )
    v.                                            )     Case No. 5:17-cv-06058-NKL
                                                  )
    BUCHANAN COUNTY MISSOURI, et                  )
    al.,                                          )
                                                  )
                                  Defendants.     )
                                                  )

                                                ORDER

         Pending before the Court is the Motion to Dismiss Based on Qualified Immunity. Doc.

372. In it, defendants Dr. Catherine Van Voorn, Ann Slagle, and April Helsel1 seek to dismiss

Count IV of Plaintiffs’ Complaint2 which asserts a civil-rights claim against them, specifically

deliberate indifference to a known serious medical need.

         As for Dr. Catherine Van Voorn, the Court has already granted summary judgment to Dr.

Van Voorn on Count IV. Doc. 632. Therefore, it denies Dr. Van Voorn’s Motion to Dismiss as

moot.



1
    During this litigation, April Helsel has also been referred to as April Powers.
2
  In the defendants’ motion, they refer to the First Amended Complaint (Doc. 78) as the amended
complaint they seek to dismiss. That complaint has been amended since Defendants’ motion to
dismiss was filed. See Doc. 414 (Plaintiffs’ Second Amended Complaint). However, the
substantive allegations against the ACH defendants did not change. Therefore, the Court did not
require Van Voorn, Slagle, or Helsel to resubmit their previously filed motion to dismiss, Doc.
372, or their summary judgment motion, Doc. 370, which were pending at the time of the
amendment. See Doc. 416. In accordance with the Court’s prior orders stating that Defendants
are not required to refile or reassert any motion then pending for dismissal or for summary
judgment (Doc. 416), the Court treats the motion by Van Voorn, Slagle, and Helsel to dismiss the
First Amended Complaint as though it were directed to the Second Amended Complaint.
       As for defendants Slagle and Helsel, the Motion to Dismiss is denied because the law of

the case controls Slagle’s request, and in addition, Plaintiffs pleaded sufficient facts to state a

plausible constitutional violation against Slagle and Helsel.


I.     Background

       On October 26, 2015, Justin Stufflebean, son of plaintiffs Brenda Davis and Frederick

Stufflebean, was sentenced for a sex crime. Immediately following his sentencing, Stufflebean was

held at the Buchanan County Jail until he was transferred on October 29, 2017 to the Western

Reception Diagnostic and Correctional Center (“WRDCC”). Prior to and during his incarceration,

he suffered from two endocrine disorders: Addison’s disease and hypoparathyroidism. Addison’s

disease is a disorder that occurs when the adrenal glands fail to produce sufficient amounts of

cortisol, an essential hormone that helps the body cope with stress and is critical to maintaining

blood pressure and cardiovascular function. Without his medication for the disease, Stufflebean

was at risk of dying.

       Plaintiffs’ Amended Complaint, Doc. 78, alleged in Count IV that the defendants were

employees of Advanced Correctional Health Care (ACH) and their job was to provide medical

services to prisoners at the Buchanan County Jail. Justin Stufflebean was incarcerated there for

four days and during that time, it is alleged that the defendants were deliberately indifferent to

Stufflebean’s known medical need for daily medication to treat his chronic diseases. Helsel and

Slagle contend that Plaintiffs did not adequately plead a deliberate indifference claim against them

because there are insufficient facts alleged and therefore Count IV should be dismissed as to them.

       Defendants did not raise the sufficiency of Plaintiffs’ pleadings until trial was imminent,

after discovery was completed, and after extensive briefing on numerous other issues including

motions for summary judgment. Contemporaneously with the filing of their Motion for Summary


                                                 2
Judgement, Slagle and Helsel filed this Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), claiming that Slagle and Helsel are entitled to qualified immunity and the case

must be dismissed regardless of the evidence that was developed during the prelitigation phase of

the case.

       The Court has now denied summary judgment to Slagle and Helsel finding that there was

a contested issue of fact as to whether these defendants knew Justin Stufflebean had a serious

medical need and with that knowledge intentionally failed to reasonably address the need. The

Court now turns to Slagle’s and Helsel’s Motion to Dismiss Based on Qualified Immunity.3


II.    Applicable Law

       Rule 8 of the Federal Rules of Civil Procedure requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief,” which places defendants on “fair notice

of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 556 (2007). Rule 8 does not require “detailed factual allegations,” but it “requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555 (citations omitted).

       In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court found that, absent a plausible

constitutional claim, a public official entitled to qualified immunity should not be subjected to

discovery. The Supreme Court recognized that “in [the] pleading context, . . . we are impelled to

give real content to the concept of qualified immunity for high-level officials who must be neither

deterred nor detracted from the vigorous performance of their duties. Id. at 686.



3
  The Court assumes here, as it did in its Summary Judgment Order for the Corizon defendants
(Doc. 633, p. 16), that private employees of a business that contracts with a governmental entity
to provide medical services are entitled to assert qualified immunity as a defense.

                                                 3
       However, “Twombly and Iqbal did not abrogate the notice pleading standard of Rule

8(a)(2).” Hamilton v. Palm, 621 F.3d 816, 817 (8th Cir. 2010). A claim is sufficiently plausible

when it sets forth “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655,

660 (8th Cir. 2012) (quoting Ashcroft, 556 U.S. at 678).

       Public officials “are protected from § 1983 suits by the affirmative defense of qualified

immunity.” Water v. Madson, 921 F.3d 725, 734 (8th Cir. 2019) (internal citations omitted).

Qualified immunity shields public officials from liability for civil damages if “their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). There are two factors a court must

consider in analyzing the issue of qualified immunity pursuant to § 1983: (1) whether the facts

alleged show that the public official’s conduct violated a constitutional right; and (2) whether the

constitutional right was clearly established at the time of the alleged misconduct. Pearson v.

Callahan, 555 U.S. 223, 232 (2009). “Qualified immunity is appropriate only if no reasonable

factfinder could answer yes to both of these questions.” Hess v. Ables, 714 F.3d 1048, 1051 (8th

Cir. 2013) (quoting Nelson v. Corr. Med. Servs., 583 F.3d 522, 528 (8th Cir. 2009)).

       At the dismissal stage, defendants “must show that they are entitled to qualified immunity

on the face of the complaint.” Dadd v. Anoka Cty., 827 F.3d 749, 754. (8th Cir. 2016) (internal

quotation marks omitted) (quoting Bradford v. Huckabee, 394 F.3d 1012, 1015 (8th Cir. 2005)).

Courts addressing qualified immunity in a motion to dismiss “must consider ‘whether the plaintiff

has stated a plausible claim for violation of a constitutional or statutory right and whether the right

was clearly established at the time of the alleged infraction.’” Id. at 754–55 (quoting Hager v.

Ark. Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013)). “On the merits, to defeat a qualified



                                                  4
immunity defense, plaintiff has the burden of proving that defendant’s conduct violated a clearly

established constitutional right,” but at the dismissal stage “the issue is whether plaintiff ‘pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.’” Stanley v. Finnegan, 899 F.3d 623, 626 n.2 (8th Cir. 2018) (quoting

Iqbal, 556 U.S. at 678) (citing Hess v. Ables, 714 F.3d 1048, 1051 (8th Cir. 2013)).

       To state a claim for deliberate indifference, a plaintiff must show that he was suffering

from an objectively serious medical need, and that prison officials knew of the need but

deliberately disregarded it. See Saylor v. Nebraska, 812 F.3d 637, 637–44 (8th Cir. 2016). An

objectively serious medical need is “one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity for

a doctor’s attention.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (quoting Johnson v.

Busby, 953 F.2d 349, 351 (8th Cir. 1991)).

       Qualified immunity is an affirmative defense that must be pled by the defendant. Gomez v.

Toledo, 446 U.S. 635, 640 (1980). Failure to plead qualified immunity as an affirmative defense

results in waiver. Dollar v. Smithway Motor Xpress, Inc., 710 F.3d 798, 807–8 (8th Cir. 2013).

       The law-of-the-case doctrine “posits that when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.” United

States v. Carter, 490 F.3d 641, 644 (8th Cir. 2007) (quoting Arizona v. California, 460 U.S. 605,

618 (1983)).

       In this case, the sufficiency of Plaintiffs’ complaint regarding deliberate indifference was

previously addressed. Judge Hays concluded that “the individual defendants’ failure to inquire

further into decedent’s medical condition and/or failure to provide the necessary care may be

sufficient for an Eighth Amendment violation.” Doc. 60, at 9 (citing Sanchez v. Taggart, 144 F.3d



                                                 5
1154, 1156 (8th Cir. 1998) (finding that the failure of a nurse who had been told of an inmate’s

medical restrictions to make further inquiries into the inmate’s medical condition was sufficient to

survive summary judgment)); see also Johnson-El v. Schoemehl, 878 F.2d 1043, 1055 (8th Cir.

1989) (holding that “[d]elay in the provision of treatment or in providing examinations can violate

inmate’s rights when the inmates’ ailments are medically serious or painful in nature”).


III.   Analysis

       As an initial matter, Defendants’ motion is not the first motion to dismiss filed in this case.

Slagle previously sought to dismiss the first complaint filed by Plaintiffs, Docs. 12, 54, and Judge

Hays denied the motions to dismiss. Docs. 58, 65. The current complaint reflects technical changes

and additions, but is substantially the same as the complaint that Judge Hays found sufficient. The

law of the case requires the Court to deny Slagle’s Motion to Dismiss.

        In addition, the Court finds that Plaintiffs have put both Slagle and Helsel on notice of a

plausible constitutional violation asserted against them. This is amply illustrated by the fact that

these defendants filed an answer addressing Count IV, conducted extensive discovery on it,

challenged Plaintiffs’ experts’ testimony, and filed a Motion for Summary Judgment.

       While Plaintiffs’ complaint does not plead specific details of Defendants’ deliberate

indifference, they did plead that Jason Stufflebean was placed in the care of the defendants, that

they failed to properly medicate him, and that, as a result, he died. Plaintiffs identified the time

period when Defendants’ deliberate indifference occurred and what medicine was required to be

administered and was not administered. Plaintiffs also identified Slagle and Helsel as nurses who

were required to provide care to Stufflebean during his incarceration and Helsel’s obligation to

supervise the nurses providing care to Stufflebean at the Buchanan County Jail. The complaint

described Stufflebean’s disease and why the administration of his medicine was critical. It also


                                                 6
described a Medical Intake Form that was available to the defendants providing care to Stufflebean

that showed his diseases, medications and symptoms. As Judge Hays stated in an earlier order in

this case, “[o]ne may infer that defendants . . . were aware of decedent’s diagnoses and, as medical

professionals, were aware of the seriousness of his condition and that any failure to properly

manage his condition could be fatal.” Doc. 60 at 8–9. While Judge Hays did not address Helsel

in her order, Judge Hays’ analysis is equally applicable to Helsel. Plaintiffs’ allegations are far

from mere conclusions and labels and clearly put Defendants on notice of a plausible deliberate

indifference claim.

       Defendants’ also seem to argue that Plaintiffs were required to plead facts to show that the

constitutional right alleged was clearly established at the time of the violation. This is inherently

a legal issue based on the facts that form the basis of a claim for deliberate indifference. As

discussed above, Plaintiffs have pleaded a plausible claim for deliberate indifference to

Stufflebean’s known medical need.


IV.    Conclusion

       For the foregoing reasons, the Court denies Slagle and Helsel’s Motion to Dismiss, Doc.

372, on its merits.4 The Court also denies Dr. Van Voorn’s Motion to Dismiss as moot.

                                                      /s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: December 23, 2019
Jefferson City, Missouri


4
  Plaintiffs also argue that defendants waived the defense of qualified immunity because they did
not assert it in any pleading prior to filing the motion to dismiss. The Court need not address the
issue because it finds that Plaintiffs’ earlier complaint against these defendants (Doc. 78), as well
as the Second Amended Complaint (Doc. 414), put the defendants on notice that a plausible
deliberate indifference claim was being asserted against them.

                                                 7
